Citation Nr: 0334190	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  96-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed 
as secondary to asbestos exposure.

2.  Entitlement to service connection for cataracts, claimed 
as secondary to asbestos exposure.

3.  Entitlement to service connection for a psychiatric 
disorder, variously claimed as depression, post-traumatic 
stress disorder (PTSD), and a personality disorder.

(The issue of entitlement to service connection for residuals 
of a lung disorder due to asbestos exposure was the subject 
of a separate remand issued on November 7, 2003.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active military service from January 
1964 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Houston, 
Texas.

The Board remanded the issue to the RO for further 
development in February 1999.  Thereafter, in a June 2000 
decision, the Board denied the veteran's claims on the basis 
they were not well grounded.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  

In December 2000, the Veterans Claims Court vacated the 
Board's June 2000 decision and remanded the case for 
readjudication in light of the new statutory requirements.  
The Board again remanded the issue to the RO for further 
development in August 2001.  In a July 2002 decision, the 
Board denied the veteran's claim for glaucoma, cataracts, and 
a psychiatric disorder.  That decision was vacated by the 
Veterans Claims Court in May 2003 for additional 
consideration under the VCAA.

With respect to the claim for a lung disorder, the Board 
chose to undertake additional development of the evidence in 
this case pursuant to 38 C.F.R. § 19.9(a)(2).  Since 
undertaking the aforementioned development, the United States 
Court of Appeals for the Federal Circuit invalidated the 
provisions of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 234 F.3d 682 (Fed. Cir. 2003).  As such, the Board 
no longer has authority to develop or obtain new evidence.  
As noted on the title page of this remand, the issue of 
entitlement to service connection for residuals of a lung 
disorder due to asbestos exposure has been remanded to the RO 
for further development in a separate remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.


2.  Please obtain outpatient treatment 
records from the VA Medical Center (VAMC) 
in Houston, Texas, for the period from 
December 2001 to the present.


3.  Please obtain treatment records from 
the Houston Vet Center for the period 
from December 2001 to the present.


4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


